Grant, J.
(after stating the facts). Plaintiff attempts to excuse his failure to look to the west by saying that he “heard a noise seemingly coming from the right. I thought the noise indicated that a street car was coming from the east.” He knew that cars were liable to come from either direction at any moment. A glance, occupying scarcely a second, at a distance of 28 feet from the track, would have shown him the car, and given him ample time either to dismount or to turn his wheel in safety. He testified that he could turn in safety in 6 to 8 feet. He had 16 feet from the curb, and 28 feet from the building line. He was in fact on the track before he saw the car, when it was only 5 to 6 feet distant. It is a matter of common knowledge that waves of sound are diverted when striking buildings, and in approaching tracks situated as these were, therefore, one could not tell with certainty from which direction a car was approach*695ing until he passed the line of the buildings. In fact, there was no car coming from the east, and it is not improbable that the noise he heard was that of this car. It was his duty to look both ways, and there is no sufficient reason shown why he did not. McGee v. Railway Co., 102 Mich. 107 (60 N. W. 293, 26 L. R. A. 300, 47 Am. St. Rep. 507); Mine v. Railway Co., 115 Mich. 204 (73 N. W. 116); Doherty v. Railway Co., 118 Mich. 209 (76 N. W. 377); McCarthy v. Railway Co., 120 Mich. 400 (79 N. W. 631); Lau v. Railroad Co., 120 Mich. 115 (79 N. W. 13).
Judgment affirmed.
The other Justices concurred.